El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Se trata en este caso de un procedimiento de desabncio en el que los demandados se limitaron • a hacer nna negación general de los hechos de la demanda y en el qne después de ;praeticadas las prnebas y de .qnedar el- caso sometido a la .corte para su decisión, seis días después presentó el deman-dante moción a la corte desistiendo de.su acción. Fundándose la corte en esa moción dictó sentencia teniendo al demandante por desistido de sn pleito con las costas pero sin honorarios de ahogado. Contra ese fallo fué interpuesta esta apelación.
*170 Según el artículo 192 del Código de Enjuiciamiento' Civil se podrá desistir de una demanda o declararse abandonada en varios casos, siendo el primero de ellos por el mismodemandante en cualquier tiempo antes del juicio, excepto endeterminadas circunstancias que no existen en este caso; y según el cuarto por la corte, cuando durante el juicio’y antesde la resolución final del caso lo abandona el demandante.
El caso primero citado autoriza a un demandante a desistir de su acción cuando presenta tal escrito antes del juicio; y como en este caso esa solicitud del demandante fué presen-tada después del juicio-y mientras el pleito estaba sometida para su decisión final a la corte, ésta no estaba autorizada, para dictar la sentencia que es objeto de esta apelación. Heilin v. Castro, 22 Cal. 102; Casey v. Jordán, 68 Cal. 246; MacDermot v. Grant, 181 Cal. 332; State v. Riley, de la Corte Suprema de Missouri, 118 S.E. 647. En el caso de MacDer-mot, supra, y en otros que en él se citan se interpretan las-palabras “antes del juicio” en el sentido de que significan “antes de sumisión,” y dice que un caso ha sido sometido-después que la corte lo ha tomado para su -resolución al ter-minar la prueba y los argumentos.
El apelado alega que la sentencia recurrida no está fundada en el párrafo primero sino en el cuarto del artículo192 citado y que por eso debe ser sostenida, pero esto noes así porque ese caso se refiere a la desestimación que sedicta por la corte sin petición del demandante por lo que no tiene relación con el caso presente.
Es innecesario decidir si la sentencia apelada debió incluir-honorarios de abogado en la condena de costas, que es el segundo motivo del recurso, toda vez que la sentencia ape-lada debe ser revocada.